Citation Nr: 9908386	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  93-07 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a seizure disorder, for the period after December 3, 1987 and 
prior to May 18, 1991.

2.  Entitlement to an evaluation in excess of 40 percent for 
a seizure disorder, for the period from May 19, 1991 through 
November 18, 1991.

3.  Entitlement to an evaluation in excess of 20 percent for 
a seizure disorder, for the period on and subsequent to 
November 19, 1991, to include restoration of a 40 percent 
rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1981 to 
December 1985.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1991 rating 
decision by the Detroit, Michigan, Regional Office (RO), 
which confirmed a 20 percent evaluation for a seizure 
disorder.  A personal hearing was held at the RO in January 
1992, following which the hearing officer rendered a decision 
in July 1992 that, in part, granted an increased rating of 40 
percent for the seizure disorder, effective May 19, 1991 
through November 18, 1991; and reduced the 40 percent rating 
to 20 percent, effective November 19, 1991.  The hearing 
officer's decision was implemented by a July 1992 rating 
decision.  That rating also assigned a 40 percent rating for 
a period of time in 1987, ending December 3, 1987.  Effective 
December 4, 1987, a 20 percent rating was restored.  In March 
1995, March 1996, and February 1998, the Board remanded the 
case to the RO for evidentiary development.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  Appellant's service-connected seizure disorder, for the 
period after December 3, 1987 and prior to May 18, 1991, was 
manifested primarily by one major seizure on December 4, 1987 
and an average of no more than 3-4 minor seizures weekly.  
The credible evidence of record does not indicate seizure 
activity frequency of at least one major seizure in the last 
six months, or two in the last year; or an average of at 
least five to eight minor seizures weekly.

3.  Appellant's service-connected seizure disorder, for the 
period from May 19, 1991 through November 18, 1991, was 
manifested primarily by one major seizure on May 18, 1991 and 
an average of no more than 3-4 minor seizures weekly.  The 
credible evidence of record does not indicate seizure 
activity frequency of at least one major seizure in four 
months over the last year; or nine to ten minor seizures per 
week.  

4.  In a July 1992 hearing officer's decision/rating 
decision, an evaluation for appellant's seizure disorder was 
increased from 20 percent to 40 percent for the period from 
May 19, 1991 through November 18, 1991; and simultaneously in 
that same decision, the 40 percent evaluation was "reduced" 
to 20 percent, effective November 19, 1991.  Therefore, the 
rating reduction did not result in a reduction or 
discontinuance of compensation payments currently being made 
(a running award); and the 40 percent evaluation for that 
seizure disorder was legally in effect significantly less 
than 5 years.  

5.  Appellant's service-connected seizure disorder, for the 
period on and subsequent to November 19, 1991, is manifested 
primarily by an average of no more than 3-4 minor seizures 
weekly.  The credible evidence of record does not indicate 
seizure activity frequency of at least one major seizure in 
the last six months, or two in the last year; or an average 
of at least five to eight minor seizures weekly.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for appellant's service-connected seizure disorder, for the 
period after December 3, 1987 and prior to May 18, 1991, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.121, 4.122, 4.124a, 
Codes 8910-8911 (1998).

2.  The criteria for an evaluation in excess of 40 percent 
for appellant's service-connected seizure disorder, for the 
period from May 19, 1991 through November 18, 1991, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.121, 4.122, 4.124a, 
Codes 8910-8911 (1998).

3.  The criteria for an evaluation in excess of 20 percent 
for appellant's service-connected seizure disorder, for the 
period on and subsequent to November 19, 1991, to include 
restoration of a 40 percent rating, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.121, 4.122, 4.124a, Codes 8910-8911 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that appellant's aforementioned 
claims on appeal are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that the claims are 
plausible.  This being so, the Board must examine the record 
and determine whether the VA has any further obligation to 
assist in the development of her claims.  38 U.S.C.A. 
§ 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and that no 
useful purpose would be served by again remanding the case 
again.

In the prior Remands, the Board has requested that records be 
obtained and that examinations be conducted.  Additionally, 
in an April 1996 letter, the RO requested that appellant 
provide any relevant employment personnel/medical records in 
her possession and arrange for her employer(s) to submit any 
such records.  However, it appears she did not respond to the 
RO's request for assistance.  In its February 1998 remand, 
the Board advised appellant that the RO generally is unable 
to obtain private medical records unless a veteran signs and 
submits appropriate consent forms to release such medical 
reports to the VA; and cited to Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), which held that "[t]he duty to assist 
is not always a one-way street."  Appellant did not respond 
to the RO's request for assistance to obtain any relevant 
employment personnel/medical records. 

There is no indication that other, relevant records exist 
that would indicate a greater degree of severity of the 
service-connected seizure disorder than that shown in the 
current evidentiary record.  Thus, the Board concludes that 
the RO has substantially complied with the Board's remand 
directives; the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to the appellate 
issues; and the duty to assist appellant as contemplated by 
38 U.S.C.A. § 5107(a) has been satisfied.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected seizure 
disorder in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, as the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) stated in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), "[w]here...an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern."  

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.

The percentage ratings represent as far 
as can practicably be determined the 
average impairment in earning capacity 
resulting from such diseases and injuries 
and their residual conditions in civil 
occupations.  Generally, the degrees of 
disability specified are considered 
adequate to compensate for considerable 
loss of working time from exacerbations 
or illnesses proportionate to the 
severity of the several grades of 
disabilities.  38 C.F.R. § 4.1.  

Under Diagnostic Codes 8910 and 8911, grand and petit mal 
epilepsies are respectively rated under a "General Rating 
Formula" for major and minor seizures.  The General Rating 
Formula for Major and Minor Seizures provides as follows: 
Epilepsy manifested by at least one major seizure in the last 
two years; or at least two minor seizures in the last six 
months may be assigned a 20 percent evaluation.  A 40 percent 
evaluation requires at least one major seizure in the last 
six months, or two in the last year; or an average of at 
least five to eight minor seizures weekly.  A 60 percent 
evaluation requires an average of at least one major seizure 
in four months over the last year; or nine to ten minor 
seizures per week.  An 80 percent evaluation requires an 
average of at least one major seizure in three months over 
the last year; or more than ten minor seizures weekly.  A 100 
percent evaluation requires an average of at least one major 
seizure per month over the last year.  NOTES 1 and 2 listed 
above that "General Rating Formula" define the following:  
A "major seizure" is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  A "minor 
seizure" consists of a brief interruption in consciousness 
or conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal); or sudden jerking movements of the arms, trunk or head 
(myoclonic type); or sudden loss of postural control 
(akinetic type).  NOTES 1-3 listed below that "General 
Rating Formula" state the following:  There will be no 
distinction between diurnal and nocturnal major seizures.  In 
the presence of major and minor seizures, rate the 
predominating type.  This rating will not be combined with 
any other rating for epilepsy.  

Under 38 C.F.R. § 4.121, neurological observation in a 
hospital may be ordered where there is doubt as to the true 
nature of epileptiform attacks.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  

Appellant contends, in essence, that her seizure disorder was 
of such severity as to warrant higher evaluations for the 
periods in question.  


I.  An Evaluation in Excess of 20 percent for a Seizure 
Disorder, For the Period After December 3, 1987 and Prior to 
May 18, 1991; and An Evaluation in Excess of 40 percent for a 
Seizure Disorder, For the Period From May 19, 1991 through 
November 18, 1991

The service medical records indicate that in March 1985, 
appellant alleged that she had experienced loss of 
consciousness after a motor vehicular accident a few days 
earlier and that an electroencephalographic study at the time 
was abnormal.  Currently, a 24-hour sleep-deprived 
electroencephalographic study and a CT scan of the head were 
unremarkable.  In May 1985, she reported having had one 
seizure the previous week.  A seizure disorder was assessed 
and Dilantin prescribed.  In July 1985, a history of alcohol 
abuse was assessed.  Later in July 1985, she reported having 
had two seizures that morning and blacking out while driving.  
Petit mal seizure disorder was diagnosed.  

A March 1986 VA outpatient treatment record and a June 1986 
VA examination report revealed that appellant was on 
Dilantin; and that she was employed as a light assembly 
clerical worker.  She reportedly had last experienced a 
seizure in May 1985.  It was indicated that she reportedly 
experienced lapses of consciousness consistent with staring.  

During the pertinent period in question after December 3, 
1987 and prior to May 18, 1991, VA outpatient treatment 
records reveal that on December 4, 1987, appellant reported 
that "about 2 weeks ago", she had a nocturnal seizure with 
bruises, fecal incontinence, and bitten cheeks.  
Significantly, in July 1990, the assessment was generalized 
tonic-clonic seizure disorder under good control; and 
questionable partial complex seizures, "none observed for 3 
y[ea]rs."  In December 1990, no recent seizure activity was 
noted.  Electroencephalographic studies in July 1990 and 
January 1991 were noted as normal.  On January 16, 1991, she 
reportedly woke up groggy, stood up, and fell.  A 
questionable seizure that morning was assessed.  However, in 
another January 16, 1991 clinical record, it was reported 
that the last generalized tonic-clonic seizure disorder 
occurred approximately 18 months earlier.  Well-controlled 
seizure disorder was assessed.  Thus, since whether a seizure 
had occurred was noted as medically questionable, the Board 
concludes that it would be to resort to mere speculation to 
assume that a major seizure occurred on January 16, 1991.  On 
March 1991 VA neurologic examination, she reported having 
been employed as a cashier/saleswoman from March 1990 to 
February 1991, with 11/2-weeks work absenteeism; and as a 
cashier with another company since February 1991.  It was 
noted that she had had three grand mal seizures, the last 
occurring in 1984; and that other seizure activity with 
vacant stare episodes was manifested at least twice a week.  
Clinically, neurological findings were unremarkable.

With respect to the issue of an evaluation in excess of 40 
percent for a seizure disorder, for the period from May 19, 
1991 through November 18, 1991, VA outpatient treatment 
records reveal that on May 19, 1991, appellant stated that 
she had experienced a seizure the previous day, lasting 
several minutes with loss of consciousness, aura, and bladder 
incontinence.  It was noted that she currently had no 
symptoms.  Significantly, on November 6, 1991, it was 
reported that she had not had seizures for approximately 9 
months.

In determining the nature, frequency, and severity of a 
claimant's seizure activity, the Board must weigh the 
credibility of any witnesses' statements.  During a hearing 
on appeal, the appellant and her then fiancée (now spouse) 
testified rather vaguely regarding the nature, frequency, and 
severity of her seizure activity, and divulged that the 
seizure activity apparently had not been recently witnessed 
by medical personnel.  See January 1992 RO hearing 
transcript, at T.24-25.  Additionally, they testified, at 
T.13-23, that during the past year, appellant occasionally 
experienced 3 to 4 seizures a week, although at other times 
she would not have any for 2 to 3 weeks; that in 1991, she 
had experienced 2 or 3 nocturnal seizures; and that the 
nocturnal seizures were not observed by anyone.  Submitted 
during that hearing was an undated written statement from her 
former employer ("True Value Hardware"), which described 
her as having various symptomatologies and that she had an 
average of 2-3 days work absenteeism every two-week pay 
period.  However, the written statement did not include any 
specific reference to seizure activity.  As the Court stated 
in Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the BVA."

It should be added that the testimonial evidence by appellant 
and her then fiancée as to nocturnal seizure activity is 
substantially discounted, since nocturnal seizures were not 
observed by anyone.  Even assuming arguendo that appellant 
experienced major seizures on December 4, 1987 and May 18, 
1991, and minor seizures averaging 3-4 weekly, this level of 
seizure activity does not more nearly approximate the 
criteria for an evaluation in excess of 20 percent, for the 
period after December 3, 1987 and prior to May 18, 1991, or 
in excess of 40 percent, for the period from May 19, 1991 
through November 18, 1991.  In other words, the competent, 
credible evidence of record does not indicate that during the 
period after December 3, 1987 and prior to May 18, 1991, 
appellant experienced at least one major seizure in the last 
six months, or two in the last year; or an average of at 
least five to eight minor seizures weekly; or that for the 
period from May 19, 1991 through November 18, 1991, she had 
an average of at least one major seizure in four months over 
the last year; or nine to ten minor seizures per week.  

In deciding the issues herein, the Board has considered the 
provisions of 38 C.F.R. § 4.10, which relate to functional 
impairment.  However, the 20 and 40 percent ratings assigned 
by the RO for appellant's seizure disorder, for the 
respective periods in question, adequately compensated her 
for any functional impairment.  

An extraschedular evaluation is not warranted, for the 
periods in question, since the evidence does not show that 
the service-connected seizure disorder presented such an 
unusual or exceptional disability picture as to render the 
application of the regular schedular standards impractical.  
The appellant's seizure disorder did not require frequent 
periods of hospitalization and did not, in and of itself, 
markedly interfere with employment, for the respective 
periods in question.  

For the foregoing reasons, it would be to resort to mere 
speculation to assume that any seizure activity during the 
period after December 3, 1987 and prior to May 18, 1991, has 
been shown by credible evidence to have more nearly 
approximated at least one major seizure in the last six 
months, or two in the last year, or an average of at least 
five to eight minor seizures weekly; or during the period 
from May 19, 1991 through November 18, 1991, more nearly 
approximated an average of at least one major seizure in four 
months over the last year; or nine to ten minor seizures per 
week.  To resort to mere speculation is prohibited by the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 
1991) and Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Thus, the benefit-of-the-doubt doctrine is inapplicable, 
since the preponderance of the evidence is against allowance 
of these issues on appeal.



II.  An Evaluation in Excess of 20 percent for a Seizure 
Disorder, For the Period On and Subsequent to November 19, 
1991, to Include Restoration of a 40 percent Rating

Initially, it should be explained that after a January 1992 
RO hearing was held, a decision was rendered by the hearing 
officer in July 1992.  In that decision, the hearing officer 
increased an evaluation for appellant's seizure disorder from 
20 percent to 40 percent for the period from May 19, 1991 
through November 18, 1991 (on the basis that a May 18, 1991 
major seizure, which was clinically reported, satisfied the 
rating criteria for a 40 percent evaluation of at least one 
major seizure in the last six months); and simultaneously in 
that same decision, "reduced" the 40 percent evaluation to 
20 percent, effective November 19, 1991 (on the grounds that 
a major seizure was not shown subsequent to May 18, 1991).  
See also July 1992 implementing rating decision.  The 
provisions of 38 C.F.R. § 3.105(e) (1998) state, in pertinent 
part, that, when a reduction in a disability evaluation is 
contemplated such that it would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction will be prepared, setting 
forth all material facts and reasons.  Since the July 1992 
hearing officer's decision/rating decision simultaneously 
increased the 20 percent evaluation to 40 percent and 
"reduced" the 40 percent evaluation to 20 percent, it did 
not result in a reduction or discontinuance of compensation 
payments currently being made.  Therefore, the provisions of 
38 C.F.R. § 3.105(e) are inapplicable.  

The provisions of 38 C.F.R. § 3.344, pertaining to 
stabilization of disability evaluations, are not applicable 
either.  In Kitchens v. Brown, 7 Vet. App. 320, 324 (1995), 
the Court stated "[i]n order for the VA to reduce certain 
service-connected disability ratings, the requirements of 
38 C.F.R. § 3.344(a) and (b) must be satisfied...."  
However, this regulation is not applicable to appellant's 
service-connected seizure disorder in this case, since these 
regulatory provisions apply to ratings which have been in 
effect for long periods at a sustained level (five years or 
more).  38 C.F.R. § 3.344(a),(c) and Lehman v. Derwinski, 1 
Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  
The 40 percent disability evaluation for the service-
connected seizure disorder was legally "in effect" from May 
19, 1991 through November 18, 1991, a period substantially 
less than five years.  

With respect to the period on and subsequent to November 19, 
1991, subsequent VA outpatient treatment records reveal that 
in February 1995, it was reported that appellant had 
experienced a blackout episode in December.  However, she did 
not allege any generalized tonic-clonic seizure activity, nor 
was any clinically noted.  She reportedly experienced 
episodes of "absence" activity which she was aware of and 
felt like she was hypnotized.  Episodes were reportedly 
preceded by tunnel vision and "spots."  It was noted that a 
November 1994 electroencephalographic study was probably 
normal.  

It is reiterated that during the January 1992 RO hearing on 
appeal, the appellant and her then fiancée (now spouse) 
testified rather vaguely regarding the nature, frequency, and 
severity of her seizure activity, and divulged that the 
seizure activity apparently had not been recently witnessed 
by medical personnel; that during the past year, appellant 
occasionally experienced 3 to 4 seizures a week, although at 
other times she would not have any for 2 to 3 weeks; that in 
1991, she had experienced 2 or 3 nocturnal seizures; and that 
the nocturnal seizures were not observed by anyone.  
Submitted during that hearing was an undated written 
statement from her former employer, which did not include any 
specific reference to seizure activity.  As previously 
explained in Part I of the Board's decision herein, the Board 
discounts the credibility of said testimony.  

On August 1995 VA neurologic examination, appellant reported 
having had 3 or 4 grand mal seizures, the last occurring in 
1985; that she experienced approximately 4-7 minor seizures a 
week; that she was employed; and that after a seizure, she 
was able to continue "with her work."  Clinically, 
neurological findings were unremarkable.  However, it is 
reiterated that in determining the nature, frequency, and 
severity of a claimant's seizure activity, the Board must 
weigh the credibility of any witnesses' statements.  
Significantly, in a May 1997 VA field examination report, 
interviews conducted with appellant, her spouse, her father, 
her employer, and a friend were detailed.  Her employer 
stated that during the past 3 years that he has known her, he 
had never witnessed any seizure activity; that she was a 
part-time employee; that she occasionally used sick leave; 
and that her condition did not have an adverse effect on 
employment.  Again, as to seizure frequency, the pertinent 
regulatory provisions state that competent, consistent lay 
testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  Here, the Board 
discounts and does not accept as credible appellant's 
statement on August 1995 VA neurologic examination as to the 
alleged frequency of approximately 4-7 minor seizures a week, 
since (a) her statement is self-serving; (b) her employer 
stated that he had never witnessed such seizure activity; and 
(c) her alleged seizure activity frequency is unsubstantiated 
by any unbiased witnesses' statements and/or clinical 
treatment records.  Smith, supra.  See also 38 C.F.R. 
§ 4.121.  

Pursuant to the Board's February 1998 remand, a June 1998 VA 
neurologic examination was conducted.  On that examination, 
appellant reportedly was employed as an office manager; did 
not drive; walked to work; and had had 7-days work 
absenteeism in 1998 due to her seizure disorder.  Appellant 
reported having two types of seizures:  One type of seizure 
was usually manifested by staring and unresponsiveness, 
occasional tongue biting/urinary incontinence, and 
infrequently, by falling.  This type of seizure usually 
occurred while she sat and might cause her to slump over.  
This type of seizure occurred 2-3 times a week, occasionally 
as infrequently as 3-4 times a month, with the last episode 
occurring 2 weeks earlier.  The other type was a nocturnal, 
generalized tonic-clonic seizure (which is a major seizure as 
defined in NOTE 1 listed above the General Rating Formula for 
Major and Minor Seizures), apparently lasting only seconds 
with occasional urinary incontinence.  Following this 
nocturnal type of seizure, she would be lethargic and fall 
back to sleep; and the next morning, would be alert but feel 
sluggish and occasionally unable to function.  This nocturnal 
type of seizure occurred 5-6 times a year, with the last 
episode occurring April 1998.  Clinically, neurological 
findings were unremarkable.  In an addendum, the examiner 
noted that laboratory blood studies indicated that the 
anticonvulsant medication level was not in a therapeutic 
range; that she appeared noncompliant with her medication; 
and that if she regularly takes her medication, her seizures 
should be under control and not affect activities of daily 
living/employability.  

The Board discounts and does not accept as credible 
appellant's statement on the June 1998 VA neurologic 
examination as to the alleged frequency of approximately 5-6 
nocturnal seizures (major seizures) a year, with the last 
episode occurring April 1998, since (a) her statement is 
self-serving; and (b) her alleged seizure activity frequency 
is unsubstantiated by any unbiased witnesses' statements 
and/or clinical treatment records.  Smith, supra.  See also 
38 C.F.R. § 4.121.  Parenthetically, it is also significant 
that in the examination report, the examiner stated that but 
for her noncompliance with medication, there would be no 
seizure activity.  

In deciding the issue herein, the Board has considered the 
provisions of 38 C.F.R. § 4.10, which relate to functional 
impairment.  However, the 20 percent rating assigned by the 
RO for appellant's seizure disorder, for the period on and 
subsequent to November 19, 1991, adequately compensates her 
for any functional impairment or adverse impact her seizure 
disorder has upon employment.  

An extraschedular evaluation is not warranted, for the period 
on and subsequent to November 19, 1991, since the evidence 
does not show that the service-connected seizure disorder 
presents such an unusual or exceptional disability picture as 
to render the application of the regular schedular standards 
impractical.  The appellant's seizure disorder does not 
require frequent periods of hospitalization and does not, in 
and of itself, markedly interfere with employment, for that 
period in question.  See, in particular, June 1998 VA 
neurologic examination report with addendum.  

For the foregoing reasons, it would be to resort to mere 
speculation to assume that any seizure activity during the 
period on and subsequent to November 19, 1991 has been shown 
by credible evidence to more nearly approximate at least one 
major seizure in the last six months, or two in the last 
year, or an average of at least five to eight minor seizures 
weekly.  To resort to mere speculation is prohibited by the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) and 
Gilbert, supra.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this issue on appeal.


ORDER

An evaluation in excess of 20 percent for appellant's 
service-connected seizure disorder, for the period after 
December 3, 1987 and prior to May 18, 1991, is denied.  An 
evaluation in excess of 40 percent for appellant's service-
connected seizure disorder, for the period from May 19, 1991 
through November 18, 1991, is denied.  An evaluation in 
excess of 20 percent for appellant's service-connected 
seizure disorder, for the period on and subsequent to 
November 19, 1991, to include restoration of a 40 percent 
rating, is denied.  The appeal is denied in its entirety.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



- 15 -


- 13 -


